t c memo united_states tax_court john k and dana g goyak petitioners v commissioner of internal revenue respondent john k goyak associates inc petitioner v commissioner of internal revenue respondent docket nos filed date mark d allison and kenneth m barish for petitioners alexander d devitis anne w durning roger p law and vanessa m hoppe for respondent memorandum findings_of_fact and opinion goeke judge with respect to john and dana goyak mr and mrs goyak respondent determined deficiencies in federal income taxes of dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively respondent also determined penalties under section of dollar_figure dollar_figure and dollar_figure for and respectively as well as an addition_to_tax under section a of dollar_figure for with respect to john k goyak associates inc goyak associates respondent separately determined deficiencies in federal income taxes of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined penalties under sec_6662 of dollar_figure and dollar_figure for and respectively as well as additions to tax under section a of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively these cases were consolidated for trial as a result of settlements between the parties all issues in taxable years other than have been resolved the only remaining issues relate to a dollar_figure million contribution goyak associates paid in to the millennium multiple employer welfare_benefit_plan millennium plan a purported sec_419a welfare_benefit_fund the issues remaining for decision are whether goyak associates may deduct the dollar_figure million paid to the millennium plan under sec_162 sec_404 sec_1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and we hold that goyak associates may not deduct the payment as it is not an ordinary and necessary business_expense under sec_162 whether the dollar_figure million paid to the millennium plan is taxable to mr goyak as either a constructive_dividend under sec_301 or nonqualified_deferred_compensation under sec_402 we hold that the dollar_figure million payment is taxable to mr goyak as a constructive_dividend and whether mr and mrs goyak and goyak associates collectively petitioners are liable for 20-percent accuracy- related penalties under sec_6662 we hold that they are findings_of_fact at the time their petition was filed mr and mrs goyak resided in nevada goyak associates is a nevada corporation which had its principal_place_of_business in nevada at the time its petition was filed background of petitioners and their advisers since its incorporation in goyak associates has engaged in the business of consulting with defense contractors mr goyak owned percent of the stock of goyak associates during and was the president and chief_executive_officer mrs goyak owned the remaining percent of the stock and was the primary manager of the financial affairs of goyak associates until the end of before organizing goyak associates mr goyak earned an undergraduate degree in english and a master’s degree in english literature he also completed most of the work towards a ph d in criticism during the course of his studies he never took classes in accounting or tax after leaving his ph d program mr goyak worked at lockheed martin for approximately to years primarily in the business development area he also served as vice president of planning and vice president of energy programs at sm a corp an aerospace defense consulting firm on account of mr goyak’s efforts the revenue of goyak associates grew from dollar_figure to over dollar_figure million per year after adjusting for disallowed deductions both those already settled and those decided in this opinion goyak associates had retained earnings_and_profits of over dollar_figure million at the end of in goyak associates employed mr and mrs goyak and two other individuals during that year mr goyak traveled extensively and billed nearly big_number hours for which he received compensation of dollar_figure million goyak associates has never paid a dividend to its shareholders despite the rapid growth in business goyak associates was run as a mom and pop company until the latter part of the books of the company became deficient and tax returns for through were not filed until date many of mr and mrs goyak’s personal tax returns were also filed years late mr and mrs goyak each participated in the classicstar mare lease program as a result of which they claimed millions of dollars in farming expense deductions in and reported no federal tax_liability for that year in mid-2002 mr and mrs goyak were introduced to representatives of private consulting group pcg mr goyak understood that pcg had provided counsel to some of the wealthiest families in the united_states two of the pcg representatives who met mr goyak were bob holt mr holt and gary thornhill mr thornhill mr holt managed a pcg office and did financial planning while mr thornhill specialized in insurance mr thornhill had sold sec_419 welfare_benefit plans since neither mr holt or mr thornhill had significant experience with tax issues in date mrs goyak contacted mr holt seeking assistance in resolving goyak associates’ financial issues mr thornhill was brought into the meetings to discuss insurance planning by the end of mr thornhill and mr holt had entered into a consulting arrangement with goyak associates to serve as financial advisers mr thornhill also introduced mr goyak to david lieberman mr lieberman mr lieberman was an accountant and was hired by goyak associates as a consultant in late to get its records in order in date mr lieberman became goyak associates’ full-time chief financial officer cfo before coming to work for goyak associates mr lieberman had performed no tax planning work and had not specialized in tax_return preparation although he had done some small tax returns background and operation of the millennium plan a history and structure of the millennium plan the millennium plan was established on date as a purported sec_419a welfare_benefit_plan in short the millennium plan provides certain benefits to covered employees such as death medical and involuntary severance benefits the millennium plan was sponsored by the millennium marketing group mmg the millennium plan grew to covered employees representing over employers at the end of however the number of covered employees contracted to by the end of before establishment of the millennium plan kathleen barrow ms barrow and her law firm karger key barnes lynn p c were retained to provide legal advice including advice regarding sec_419a ms barrow drafted the core operating documents of the millennium plan including the millennium plan master_plan master_plan which is the core operating document and the guidelines for claims administration plan guidelines ms barrow continued to act as outside counsel for the millennium plan after its establishment on date ms barrow became the president and chief_counsel of mmg and was employed by mmg in this capacity until date after leaving her position as president and chief_counsel ms barrow continued to provide consulting services to the millennium plan republic bank trust republic bank in norman oklahoma has served as the trustee of the millennium plan from the plan’s inception to the present as trustee republic bank holds the millennium plan’s assets for the benefit of the plan’s participants and keeps certain records other records were kept by the plan’s third-party administrator tpa who made the initial decisions on benefit requests another company had served as the initial tpa but was terminated in following an audit secureplan administrators llc secureplan was the successor tpa and is the current tpa of the millennium plan secureplan is an operating subsidiary of republic bank the plan’s trustee both the tpa and the trustee of the millennium plan are directed by the millennium plan’s plan committee plan committee which has been functional since the beginning of the plan committee functions like a corporate board_of directors and is the governing body of the millennium plan it consists of certain participating employers acting as nonpaid voting members since at least the plan committee has also had a nonvoting chairman who is employed and paid_by the millennium plan the primary duties of the plan committee are to ensure the millennium plan complies with sec_419a and related regulations and to hear benefit appeals from plan participants the plan committee also reviewed a small portion of requests to withdraw from the millennium plan by voiding discussed further below before mmg retained milliman usa milliman for actuarial assistance with the millennium plan milliman is one of the largest actuarial firms in the united_states and is not related to the millennium plan or mmg milliman has served as the millennium plan’s actuary from to the present milliman assisted in the creation of participant risk pools otherwise known as rating groups with the goal of compliance with the requirements of sec_419a and the regulations thereunder b entering the millennium plan participants enter the millennium plan in one of two ways they transfer in from another purported sec_419a plan or they become new covered employers to qualify to participate in the millennium plan an employer must be an s or c_corporation a limited_liability partnership a limited_liability_company a partnership a professional_corporation or an association under state laws applicable to them a qualifying employer adopts the millennium plan by resolving to adopt the plan executing and delivering an adoption_agreement to the tpa and paying a contribution to the plan an employer chooses the employees to be covered by the millennium plan and the amounts of the contributions it wishes to make to the plan on behalf of any covered employees with some restrictions the amount of the initial contribution determines in part the amount of benefits each covered_employee is eligible for employers also choose from a menu of insurance products that milliman had determined were appropriate for the plan essentially choosing their level of risk the employer also selects an insurance_company from which the millennium plan will purchase a life_insurance_policy on each covered_employee when employers enter the millennium plan the trustee seeks to procure an insurance_policy on the life of the new covered_employee s comporting with the investment choices made by the employers the employees are assigned to rating groups with other covered employees of similar insurance risks the trustee holds the insurance_policy as an asset of the millennium plan which can be borrowed against to provide cash the trustee is also authorized to purchase various securities the employee and employer purportedly have no interest in the insurance_policy or plan assets they are entitled to receive benefits from the millennium plan only upon the occurrence of a triggering event such as the death or disability of a covered_employee if a policy cannot be procured on an employee’s life the employer’s contribution minus an administrative fee is returned to the employer and the employee is not able to participate in the millennium plan c millennium plan benefits overview the millennium plan provides death and life benefits to covered employees death_benefits are payable upon the employee’s death to a beneficiary or beneficiaries designated by the covered_employee since the plan has also provided covered employees certain life benefits such as medical and involuntary severance benefits the amount of both death and life benefits available to a covered_employee is calculated annually and is affected by the benefits claimed by other covered employees within the same rating group and by changes in value of millennium plan assets mostly changes in the cash values of the life_insurance policies held by the plan the amount of death_benefits payable upon the death of a covered_employee is reduced by the accumulated amount of any life benefits claimed by that covered_employee during the employee’s lifetime this reduction is calculated only upon the death of a covered_employee the amount of the reduction in death_benefits is forfeited to the millennium plan upon the death of the covered_employee life benefits are purportedly paid only upon the occurrence of certain triggering events although the millennium plan did not make life benefits available to covered employees until the triggering events for life benefits to be paid have been listed in each version of the plan guidelines from to the triggering events listed in the plan guidelines were amended several times no further changes were made after those effective for the original master_plan was effective date with amended master plans becoming effective date date and date the plan guidelines also contained provisions applying to payment of benefits the original plan guidelines became effective date with amended plan guidelines becoming effective date date and date under section dollar_figure of each of the four versions of the plan guidelines life benefits could be claimed upon involuntary severance of the covered_employee the employer’s withdrawal from the millennium plan termination of the employee’s participation in the millennium plan by the tpa or termination of the millennium plan as a whole each version of the plan guidelines provided that involuntary severance life benefits could be claimed in the event of the covered employers bankruptcy insolvency corporate dissolution or change_of control of the covered employer as defined by the controlling employment agreement if a life benefit was claimed as a result of employer withdrawal from the millennium plan a life benefit was not paid to the covered_employee but could be transferred to another welfare_benefit_plan or trust in accordance with sec_419a the date version of the plan guidelines allowed a life benefit to be claimed for reimbursement of tax-qualified medical_expenses or claimed in the case of certain financial hardships such as eviction or payment of tax-qualified education costs the final two versions of the plan guidelines removed the provision relating to financial hardship no hardship benefits were ever paid as the hardship provision was active only during when the millennium plan did not pay out life benefits if a covered_employee in the millennium plan experiences a life benefit triggering event the employee can submit a claim to the plan to receive life benefits according to plan rules the covered_employee must support his or her claim with documentary_evidence establishing that he or she experienced a triggering event the tpa initially reviews claims for benefits for claims for involuntary severance or disability the tpa immediately involves the plan committee chairman who may then consult with other members of the plan committee to help determine whether a life benefit should be paid should the tpa deny a claim for life benefits the claimant may appeal that decision to the plan committee should the plan committee affirm the decision of the tpa the only remaining option available to the claimant would be to file a lawsuit d transfers and void transactions the millennium plan allows participants to transfer to other welfare_benefit plans less than a dozen transfers from the millennium plan have been approved while a few other transfer requests have either been rejected or failed to complete the process for every covered_employee going to a new plan the insurance_policy held by the millennium plan on the life of that covered_employee is transferred to the new plan the death_benefits of the transferred policy is either equal to or nearly equal to the death_benefits that the covered_employee had in the millennium plan and the cash_value of the policy is equal to the covered employee’s remaining life benefit in the millennium plan for the year certain rules governed transfers from the millennium plan each version of the plan guidelines listed similar requirements for plan transfers including the transferee_plan must be another employee welfare_benefit_plan under code sec_419 or sec_419a the transfer must not result in a reversion of millennium plan assets to the employer or a distribution to the covered employees and the plan committee must receive documentation that the various requirements are satisfied additional requirements designed to protect the millennium plan’s status under sec_419a were included in plan committee rules approved date in addition to transfers until employers were able to void their participation in the millennium plan a void transaction is one in which the plan transaction is unwound retroactive to the date the employer became a participant in the millennium plan such an action is different from a mere withdrawal or transfer from the millennium plan upon a transaction’s being voided the insurance_policy on the life of any covered employees would be distributed to either the employer or to the covered employees as indicated by the employer it appears that no adjustments were made to reduce the cash_value of the policy distributed to match the cash_value of the policy at the time the participant entered the millennium plan nothing stating that such a reduction would occur appeared in the letters sent to participants who requested their participation be voided or in the communications between the millennium plan and the plan trustee in addition when the request for a void transaction had been completed by the participating employer communications among the employer the trustee and the millennium plan provided that all plan assets purchased with the employer’s contribution s would be distributed back to the employer or the employee s voiding is purportedly allowed only when the employer fails to complete the enrollment because of mutual mistake of fact or because of a misrepresentation by an employer’s adviser regarding benefits and features of the millennium plan in connection with the employer’s decision to participate in addition employers who voided their transactions were required to sign a statement that they would amend any_tax returns affected by their participation in the plan consistent with the voiding of the plan transaction around employers representing approximately covered employees were allowed to void their transactions after they had completed the enrollment process entered the millennium plan and had their covered employees assigned to a rating group some employers had been participating in the millennium plan for years at the time their transactions were voided in addition some employers were allowed to void their participation after their covered employees had received life benefit payments from the plan although if they did so the life benefits previously paid to the covered_employee were required to be reimbursed to the plan the plan committee was initially unaware of the extent to which void transactions were occurring the plan committee had reviewed only a very small number of void transaction requests the actual number of void transactions occurring did not come to the attention of the plan committee until the third quarter of it became obvious to the plan committee that there was a significant breakdown in the plan’s governance rules and a breach of its internal controls although the plan committee had been unaware of the extent of the void transactions communications from and make it clear that republic bank and the millennium plan itself including ms barrow the president and chief_counsel of mmg at the time were well aware of the extent of void transactions occurring in date the plan committee adopted a policy ceasing to allow void transactions going forward petitioners’ participation in the millennium plan mr thornhill attended numerous training sessions to learn about the millennium plan although he was not employed by it and never had a role in its operation or management the training sessions were conducted by mmg mr thornhill also contacted ms barrow and spoke to her on several occasions about the millennium plan and how it was different from other purported sec_419a plans he had ms barrow meet with richard smith mr smith and tom handler mr handler both mr smith and mr handler were lawyers familiar with other purported sec_419a plans and mr handler’s firm did legal work for pcg mr handler attended an initial meeting between mr and mrs goyak and mr thornhill mr handler would also later do other tax work for petitioners petitioners were introduced to the millennium plan by pcg mr thornhill and mr holt mr thornhill told mr goyak that contributions to the plan were deductible to the corporation and that it was a tremendous way to accumulate post- and pre- retirement benefits mr goyak was also told that the plan would provide substantial tax-free retirement income to him and his wife while they were still alive which he liked because he was setting his company up so that he could retire when he chose to mr goyak also liked that the millennium plan was asset protected and divorce-proof mr thornhill gave a presentation to mr goyak detailing some aspects of the millennium plan one of the sheets in the presentation entitled if you keep doin’ what you’re doin’ details how a taxable investment of dollar_figure for each of years would perform over the next years the sheet indicates that at the end of years the investment would have a balance of dollar_figure the next sheet is entitled if you implement the millennium plan and details the results of using a tax- deductible contribution to the millennium plan over years the sheet indicates that at the end of years the cash_value of the insurance_policy in the plan would be dollar_figure on the basis of their analysis and the financial condition of goyak associates at the end of mr lieberman mr thornhill and mr holt ultimately determined that goyak associates could afford to make a dollar_figure million contribution to the millennium plan mr goyak did not know how the amount of the contribution was determined in date mr goyak signed documents that approved the adoption of the millennium plan by goyak associates including an adoption_agreement and corporate resolution mr goyak was the only employee of goyak associates who would be covered by the millennium plan goyak associates made the dollar_figure million contribution to the millennium plan on date and selected the life_insurance_policy to be issued on mr goyak’s life in addition to the dollar_figure million contribution goyak associates agreed to pay the millennium plan a dollar_figure annual administration fee for as long as it participated in the plan on date an insurance_policy was issued on mr goyak’s life from american general life_insurance co american general mr thornhill and pcg were in contact with american general before the policy was issued seeking to get favorable terms on the policy and also to have the policy backdated to date the face_amount of the policy was dollar_figure and it required three annual premiums of dollar_figure which were paid_by the millennium plan mrs goyak was designated_beneficiary of mr goyak’s death_benefits paid from the millennium plan although a_trust for the goyak family was made the beneficiary in date the policy on mr goyak’s life had a cash_surrender_value that could be collected by the policyholder should he or she terminate the policy the cash_surrender_value of the policy on mr goyak’s life was increased each time a premium was paid on the policy it was also increased by an interest rate which was guaranteed to be at least percent per year once the policy was issued and mr goyak became a covered_employee he was eligible for any available life benefits retroactive to the signing of the adoption_agreement mr thornhill received a commission from american general in connection with the purchase of the policy however the amount he received was less than what he otherwise would have received had the same policy been purchased by mr goyak or goyak associates directly instead of by the millennium plan other than the death_benefits mr goyak did not know what benefits he was entitled to as a participating employee in the millennium plan at the time of trial he had never made a claim for benefits from the plan indeed he did not know how to claim benefits from to mr goyak’s death_benefits increased from dollar_figure to dollar_figure and from to his life benefits increased from dollar_figure to dollar_figure reaching a high of dollar_figure for mr goyak never interacted directly with representatives of the millennium plan instead always going through his advisers mr goyak did not know what a sec_419a plan was either at the time goyak associates entered into the millennium plan or at trial mr goyak never expressed to mr thornhill any concerns about the tax aspects of the millennium plan instead mr goyak deferred to and relied upon the financial knowledge of mr thornhill and mr holt as financial professionals mr lieberman provided no advice to mr goyak about goyak associates’ participation in the millennium plan other than helping to determine the amount goyak associates could afford to contribute neither in nor at trial did mr lieberman know how sec_419a plans worked or how the millennium plan was designed operated or managed in before goyak associates made the contribution to the millennium plan mr thornhill recommended that mr goyak seek outside legal advice mr thornhill also sent a letter to all pcg clients participating in the millennium plan in date which stated that it cannot be stressed enough to discuss the millennium plan with your tax adviser to determine the appropriate course of action for you in addition goyak associates received documents from the millennium plan stating that participation in the plan involved certain tax risks especially when only one owner employee of a business was being covered as was the case in mr goyak’s situation mr goyak did not seek outside legal advice about the millennium plan although he knew mr handler was aware of the millennium plan through his association with pcg while it appears mr goyak believed that mr handler would have warned him about the millennium plan had it been risky there is no evidence that mr goyak ever asked mr handler about the millennium plan in addition no evidence was supplied that mr handler was ever aware that goyak associates was contemplating entering or had entered the millennium plan even when mr handler was doing tax work for petitioners after after becoming a covered_employee in the millennium plan mr goyak received a plan administration manual which included a summary of a legal opinion provided by ms barrow on the tax qualification issues arising in connection with the millennium plan ms barrow’s opinion had concluded that the millennium plan complied with sec_419a and the regulations thereunder in addition the millennium plan sent instructional materials to participating employers stating that they should pay heed to sec_162 issues and recommending that they get advice and comparable reports on compensation and other items on a date conference call among ms barrow mr goyak mr lieberman and mr thornhill mr lieberman asked about mr goyak’s collecting severance benefits when he could not get fired from the business he and his wife entirely owned ms barrow and mr thornhill replied that a significant corporate event could cause mr goyak to qualify for severance benefits and that corporate clients could time the event for tax-planning purposes other information goyak associates dismissed mr holt and mr thornhill when it could no longer afford their services mr lieberman left goyak associates in to become cfo and chief operating officer of another company mr goyak has initiated a civil_action in nevada against pcg mmg mr thornhill mr holt and mr lieberman as a protective measure given the uncertainty in how these cases would be decided on date respondent issued a notice_of_deficiency to goyak associates for tax years through and a notice_of_deficiency to mr and mrs goyak for tax_year sec_2002 through petitioners timely filed their petitions contesting the deficiencies additions to tax and penalties as of the time of trial mr goyak remained a participating employee in the millennium plan expert witness charles deweese mr deweese was admitted as an expert witness for petitioners mr deweese has extensive experience with sec_419a plans and has previously testified for respondent in other tax_court cases involving sec_419a plans where we found his testimony to be reliable relevant and helpful since date mr deweese has worked for mmg serving in an advisory capacity to the millennium plan he has never had an operational role in or an advocacy role for the plan mr deweese testified at trial and submitted an expert report which was accepted into evidence in preparing his report mr deweese reviewed millennium plan claim files during this review mr deweese wrote down many of his concerns regarding certain life benefits which had been paid_by the plan to covered employees in particular mr deweese had several concerns regarding severance claims which had resulted in benefit payouts from the plan mr deweese was concerned because several claims had been paid out when the claim file lacked documentation that the severance was involuntary in one case mr deweese was also concerned because the covered_employee was the sole employee of an employer who was going out of business after reviewing the claims files mr deweese had a conversation with ms barrow about his concerns some of which she was able to resolve mr deweese testified that he was satisfied that the millennium plan had the will to manage their claims appropriately mr deweese’s report concluded that the millennium plan met the requirements of sec_419a his conclusion was based in part on his understanding that life benefits are paid only on properly investigated legitimate claims mr deweese testified that he considered it troublesome and inappropriate for covered employees to void their participation in the millennium plan years after enrollment or after they had received payment of life benefits it appears mr deweese was not aware of the extent to which void transactions were being used as a way to exit the millennium plan at the time he prepared his report only learning of such facts afterwards i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 petitioners have not argued that respondent should bear the burden_of_proof in these cases ii deductibility of contributions made to sec_419a welfare_benefit funds in general sec_419 provides that an employer’s contributions to a welfare_benefit_fund are deductible but only if they are otherwise deductible under chapter of the code the deductibility of an employer’s contributions to a welfare_benefit_fund is further limited by sec_419 to the fund’s qualified_cost for the taxable_year however sec_419a provides that contributions paid_by an employer to a welfare_benefit_fund which is part of a 10_or_more_employer_plan are not subject_to the deduction limitation of sec_419 petitioners argue that contributions to the millennium plan are ordinary and necessary business_expenses deductible under sec_162 which is in chapter of the code and the millennium plan is a 10_or_more_employer_plan under sec_419a so that the deduction limits of sec_419 are not applicable respondent argues that goyak associates’ dollar_figure million contribution to the millennium plan is not deductible under sec_162 as an ordinary and necessary business_expense and that the contribution was made for the personal benefit of mr and mrs goyak as a result respondent claims the dollar_figure million should be included in mr and mrs goyak’s gross_income as a constructive_dividend respondent alternatively claims that goyak associates is not entitled to the claimed dollar_figure million deduction because the millennium plan is a nonqualified_deferred_compensation arrangement under sec_404 respondent further claims that if this contribution was not a dividend or nonqualified_deferred_compensation the millennium plan constituted a welfare_benefit_fund under sec_419 and thus the dollar_figure million deduction is subject_to the limits based on the fund’s qualified_cost imposed by sec_419 and that the exception to those limits provided in sec_419a did not apply finally respondent claims that even if the millennium plan qualified as a sec_419a plan the contribution from goyak associates was a nondeductible capital_expenditure under sec_263 for the reasons stated below we find that the contribution goyak associates made to the millennium plan is not an ordinary and necessary business_expense under sec_162 we therefore hold that goyak associates may not deduct the dollar_figure million contribution paid to the millennium plan in and that the dollar_figure million should instead be treated as a constructive_dividend paid to mr goyak iii whether goyak associates’ contribution to the millennium plan is an expense deductible under sec_162 or a constructive_dividend paid to mr goyak we have found that goyak associates’ dollar_figure million contribution to the millennium plan is not an ordinary and necessary business_expense deductible under sec_162 our decision turns on our conclusion that covered employees in the plan were able to freely void their participation in the plan and have the life_insurance_policy distributed to them or receive life benefits at a time of their choosing by timing a severance event participating employers funneled their pretax business profits into the millennium plan to claim tax deductions and covered employees were able to functionally withdraw those amounts at a later time of their choosing as a result goyak associates’ contribution to the millennium plan should be considered a constructive_dividend paid to mr goyak rather than an ordinary and necessary business_expense under sec_162 as a preliminary matter we note that under the annual accounting system of federal income_taxation the amount of income_tax payable for a taxable_year is generally determined on the basis of those events happening or circumstances present during that tax_year curcio v commissioner tcmemo_2010_115 hubert enters inc v commissioner tcmemo_2008_46 although the millennium plan has altered its rules multiple times since we base our finding on the operation of void transfers as they existed unchanged from to the third quarter of and on the operation of severance life benefit payouts which remained the same from onward sec_162 provides a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a taxpayer must meet five requirements in order to deduct an item under this section the taxpayer must prove that the item claimed as a deductible business_expense was paid_or_incurred during the taxable_year was for carrying on his her or its trade_or_business was an expense was a necessary expense and was an ordinary_expense see 403_us_345 290_us_111 whether an expenditure satisfies each of these requirements is a question of fact see 320_us_467 purchasing insurance for the benefit of an employee is in many circumstances an ordinary and necessary business_expense deductible under sec_162 see curcio v commissioner supra frahm v commissioner tcmemo_2007_351 however we have held that when employers make contributions to purported sec_419a plans and covered employees can receive the value reflected in insurance policies purchased by those plans those contributions made by employers are not deductible under sec_162 115_tc_43 the parties have always expected and understood that the conversion credit balance would be returned to the insured in the future we are convinced that the purpose and operation of the neonatology plan and the lakewood plan was to serve as a tax-free savings device for the owner employees affd 299_f3d_221 3d cir v r deangelis m d p c v commissioner tcmemo_2007_360 we decide on the basis of the credible_evidence in the record before us that covered employees investing in the step plan had the primary right to receive the value reflected in the insurance policies written on their lives affd 574_f3d_789 2d cir curcio v commissioner supra our decision turns on our factual findings regarding the mechanics of benistar plan and our conclusion that petitioners had the right to receive the value reflected in the underlying insurance policies purchased by benistar plan petitioners used benistar plan to funnel pretax business profits into cash-laden life_insurance policies over which they retained effective_control like employees covered by the plans at issue in neonatology curcio and deangelis covered employees were able to receive the value reflected in insurance policies held by the millennium plan they could receive the policies themselves by having their employers void their participation in the millennium plan or they could receive payouts from the millennium plan by timing corporate events which would cause the millennium plan to pay them severance life benefits a void transactions in a void transaction the covered_employee if indicated by the employer was able to obtain all plan assets purchased by the millennium plan as a result of his or her employer’s contribution s in their brief petitioners claim that voiding was allowed only when the employer failed to complete the enrollment because of mutual mistake of fact or because of a misrepresentation by an employer’s adviser regarding benefits and the features of the millennium plan in connection with the employer’s decision to participate while this may have been the theoretical rule in practice voiding was allowed almost freely before the third quarter of at that time the plan committee realized that a significant breakdown in the millennium plan’s governance rules and a breach of its internal controls had occurred with regard to void transactions before this realization the plan committee had reviewed very few of the requests for a void transaction however the plan trustee and the millennium plan itself had been fully aware of the extent to which void transactions were being used to exit the millennium plan no explanation was provided by petitioners regarding why the plan committee was not informed of the extent of void transactions the impropriety of the extent of the voiding which occurred in the millennium plan is further emphasized by the fact that some employers had been participating in the millennium plan for years at the time their transactions were voided in addition some employers were allowed to void their participation after their covered employees had received life benefit payments from the millennium plan although they did have to return any prior life benefits paid to them before voiding the fact that the millennium plan would approve void requests in such circumstances underlines the minimal amount of regard paid to the plan voiding rules which were designed to comply with the code even petitioners’ expert mr deweese recognized that it was troublesome and inappropriate that employers were able to void their participation in the plan years after enrollment or after their covered employees had received payment of life benefits petitioners point out that participants voiding their transactions were required to sign a statement that they would amend any_tax returns affected by their participation in the plan consistent with the voiding of the plan transaction petitioners therefore claim it would be impossible for participants to gain by voiding their transactions as all deductions previously claimed would be lost as a result of the amended returns however petitioners presented no evidence that the millennium plan or mmg enforced or checked on the amendment of tax returns in any way after receiving participants’ signatures stating that the participants would amend their returns even if a participant did amend a return after voiding that participant could still benefit if the plan assets returned to the participant upon voiding had appreciated in value over the amount of the initially tax-free contributions made to the millennium plan as the appreciation would have occurred on a tax-free amount rather than an amount reduced by taxes b severance life benefits under each of the four versions of the plan guidelines life benefits could be claimed upon involuntary severance of the covered_employee from the employer each version of the plan guidelines provided that involuntary severance life benefits could be claimed in the event of the covered employers bankruptcy insolvency corporate dissolution or change_of control of the covered employer as defined by the controlling employment agreement we believe that severance benefits were paid upon events which did not amount to involuntary severance we note that on a date conference call among ms barrow mr goyak mr lieberman and mr thornhill mr lieberman asked about mr goyak’s collecting severance benefits when he could not get fired from the business which he and his wife entirely owned ms barrow and mr thornhill replied that a significant corporate event could cause mr goyak to qualify for severance benefits and that corporate clients could time the event for tax-planning purposes we also note that mr deweese expressed concern because several claims for life benefits on account of involuntary severance had been paid when the claim file lacked documentation that the severance was involuntary in one case mr deweese was also concerned because the covered_employee was the sole employee of an employer who was going out of business although mr deweese testified that when he discussed his concerns with ms barrow she was able to ease some of them we believe his concerns are evidence that the millennium plan was in fact allowing participating employers to time payment of severance life benefits to their covered employees just as ms barrow said goyak associates would be able to do c other evidence of covered_employee access to plan assets other facts reinforce our belief that the millennium plan served as a tax-free savings device for the employees participating in it we have previously considered the amount of risk-sharing in a plan the amount of control participating employers had in choosing their policy and other facts similar to those noted below when making a sec_162 determination regarding contributions made to a purported sec_419a welfare_benefit_fund see eg curcio v commissioner tcmemo_2010_115 v r deangelis m d p c v commissioner tcmemo_2007_360 we first note that the amount of death_benefits payable upon the death of a covered_employee was reduced by the accumulated amount of any life benefits claimed by that employee during his or her lifetime this fact acted to preserve the assets of each covered_employee separately and insulated covered employees from changes in their benefit levels on account of benefits’ being claimed by other participating employees within their rating group if another participating employee claimed life benefits those life benefits were forfeited back to the plan upon the death of the claiming employee lessening or negating the impact that the prior life benefit payout would have on other employees in the same rating group we next note that participants entering the millennium plan choose from a menu of insurance products from several insurance_companies essentially choosing their level of risk the participating employers also choose the amount to contribute to the millennium plan furthermore mr goyak’s advisers were able to directly negotiate the terms of the insurance_policy with american general and sought to have the insurance_policy on mr goyak’s life backdated to date we also note that at the time goyak associates entered the millennium plan mr goyak was setting his company up with an eye toward retirement and entered the plan under the assumption that it would provide substantial tax-free retirement income to mr and mrs goyak while they were still alive before goyak associates entered the plan mr thornhill had given a presentation to mr goyak part of which compared how a taxable investment would perform against the effect tax-deductible contributions to the millennium plan would have on the cash_value of an insurance_policy d conclusion regarding deductibility under sec_162 and effect on constructive_dividend issue we have found the dollar_figure million contribution goyak associates made to the millennium plan in is not an ordinary and necessary business_expense deductible under sec_162 because of the access which plan participants had to plan assets because the dollar_figure million contribution was not a deductible business_expense under sec_162 and conferred an economic benefit on mr goyak for the primary if not sole benefit of mr goyak we conclude that the contribution was a constructive distribution paid from goyak associates to mr goyak see 2petitioners have not argued that goyak associates should be entitled to deduct the costs of the current_life_insurance_protection purchased through the millennium plan nor have they identified evidence that would enable us to establish that cost as a result we find that no part of the contribution to the millennium plan is deductible by goyak associates see curcio v commissioner tcmemo_2010_115 v r deangelis m d p c v commissioner tcmemo_2007_360 affd 574_f3d_789 2d cir neonatology associates p a v commissioner t c pincite curcio v commissioner supra see also v r deangelis m d p c v commissioner supra we next address whether the constructive_dividend income should be taxable to mr goyak as ordinary_income nontaxable return_of_capital or gain from the sale_or_exchange of property sec_301 provides that funds distributed by a corporation over which the taxpayer shareholder has dominion and control are taxed under sec_301 barnard v commissioner tcmemo_2001_ under sec_301 and sec_316 distributions are dividends taxable to shareholders as ordinary_income to the extent of the earnings_and_profits of the corporation and any amount received by a shareholder in excess of earnings_and_profits is considered a nontaxable return_of_capital to the extent of the shareholder’s basis in his stock 89_tc_1280 any amount received in excess of both the earnings_and_profits of the corporation and the shareholder’s basis in his stock is treated as gain from the sale_or_exchange of property id by the end of goyak associates had over dollar_figure million of retained earnings_and_profits it therefore had enough earnings_and_profits to cover the dollar_figure contribution paid for the benefit of mr goyak we therefore hold that the dollar_figure million contribution paid_by goyak associates to the millennium plan was a constructive_dividend paid to mr goyak taxable as ordinary_income to him iv whether petitioners are liable for sec_6662 accuracy- related penalties respondent determined that petitioners were liable for a percent accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules and regulations or in the alternative under sec_6662 and b for substantial_understatement_of_income_tax petitioners contest the imposition of accuracy-related_penalties for under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner supra pincite respondent has met the burden of production by showing that petitioners improperly deducted or failed to report dollar_figure million contributed to the millennium plan and used the funds to purchase assets for the primary benefit of mr goyak this evidence is sufficient to indicate that it is appropriate to impose penalties under sec_6662 see eg curcio v commissioner tcmemo_2010_115 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 also defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id disregard of rules or regulations is intentional if the taxpayer has knowledge of the rule_or_regulation that he disregards id an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s reasonable_cause and good_faith sec_6664 neonatology associates p a v commissioner supra pincite reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see 469_us_241 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see united_states v boyle supra sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner t c pincite in addition reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about id pincite we find that petitioners acted both negligently and with at least a careless disregard of rules and regulations we also find that the underpayments are not due to petitioners’ reasonable_cause and good_faith mr goyak did not make reasonable attempts to comply with the code or to determine the correctness of petitioners’ tax positions in addition it was unreasonable for mr goyak to rely on those advisers which he did in deciding to enter the millennium plan without getting the opinion of an independent attorney or accountant we first note that mr goyak is highly educated and intelligent although he was not educated in the areas of tax or accounting he was an experienced and successful businessman in spite of his experience and intelligence mr goyak choose to rely on advisers who were unfamiliar with tax law or not independent when deciding whether to enter the millennium plan in doing so he ignored repeated warnings both before and after entering the millennium plan to seek independent legal advice while mr lieberman was an independent accountant he did not have significant tax experience was not familiar with sec_419 plans and provided mr goyak with no advice on the millennium plan other than helping to determine the amount goyak associates could afford to contribute mr holt had no significant experience with tax issues and no evidence was presented that he was familiar with insurance plans or provided advice to mr goyak about entering the millennium plan mr goyak received a summary of a legal opinion written by ms barrow but she was not an independent attorney she acted as a consultant for the plan and was later employed by mmg and had drafted its core operating documents although mr goyak did have mr handler do certain legal and tax work for petitioners no evidence was presented that they ever discussed the millennium plan or that mr handler was aware that goyak associates had entered the millennium plan much less that mr handler gave petitioners his legal opinion regarding contributions made to it petitioners focus largely on the advice provided to mr goyak by mr thornhill while mr thornhill was an insurance specialist familiar with sec_419 plans he did not have significant experience with tax issues mr thornhill did have ms barrow meet with mr smith and mr handler attorneys with sec_419 plan experience but no evidence was presented that either of these attorneys gave mr thornhill an opinion regarding the millennium plan most importantly mr thornhill told mr goyak both in and in that mr goyak should seek outside legal advice concerning the millennium plan we also note that mr thornhill received a commission from american general in connection with the purchase of the policy on mr goyak’s life by the millennium plan this commission undermines petitioners’ argument that mr thornhill was an independent adviser while it is true that mr thornhill’s commission was less than the amount he otherwise would have received had the same policy been purchased by mr goyak or goyak associates directly no evidence was presented that mr goyak ever considered purchasing an insurance_policy himself or through goyak associates it may be that mr goyak would not have considered purchasing a life_insurance_policy himself or through goyak associates because such a policy would not have had the life benefits associated with the millennium plan a directly held policy could also have been less attractive because premium payments on such a policy might not have been deductible to the same extent that the contributions to the millennium plan were represented to be petitioners also argue that goyak associates had substantial_authority for its deduction of contributions to the millennium plan substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs petitioners believe that the question of whether the millennium plan is within the scope of sec_419a is a novel question for which there was a paucity of available authorities in the year petitioners’ tax returns were filed we disagree neonatology associates p a v commissioner supra pincite makes it clear that deductions to a purported welfare_benefit_fund are not deductible when that fund operates as a tax-free savings device for the participants even if the sec_419a issue were novel the issue of whether an expenditure by a close corporation is ordinary and necessary under sec_162 or a constructive distribution is not novel see neonatology associates p a v commissioner f 3d pincite curcio v commissioner tcmemo_2010_115 we conclude that petitioners’ underpayments of tax were the result of their negligence and careless disregard of rules or regulations we also conclude that petitioners are not entitled to the reasonable_cause and good-faith defense because they did not act reasonably in relying on their financial advisers we therefore hold that petitioners are liable for the 20-percent accuracy-related_penalties under sec_6662 v conclusion we hold that the dollar_figure million contribution paid_by goyak associates to the millennium plan was not an ordinary and necessary business_expense deductible under sec_162 but rather a constructive_dividend paid to mr goyak taxable as ordinary_income to him we also hold that petitioners are liable for the 20-percent accuracy-related_penalties under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
